Name: 2006/1008/EC: Council Decision of 21 December 2006 implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Decision
 Subject Matter: civil law;  international affairs;  criminal law;  politics and public safety
 Date Published: 2007-08-01; 2006-12-28

 28.12.2006 EN Official Journal of the European Union L 379/123 COUNCIL DECISION of 21 December 2006 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (2006/1008/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 29 May 2006, the Council adopted Decision 2006/379/EC implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2005/930/EC (2), and establishing the list of persons and entities to which that Regulation applies. (2) The Council has determined that certain other persons, groups and entities fulfil the conditions laid down in Article 2(3) of that Regulation and should therefore be added to that list, HAS DECIDED AS FOLLOWS: Article 1 The persons, groups and entities listed in the Annex shall be added to the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. Article 2 This Decision shall take effect on the day of its publication. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 21 December 2006. For the Council The President J. KORKEAOJA (1) OJ L 344, 28.12.2001, p. 70. Regulation as last amended by Commission Regulation (EC) No 1461/2006 (OJ L 272, 3.10.2006, p. 11). (2) OJ L 144, 31.5.2006, p. 21. ANNEX The Council has determined that the persons, groups and entities listed below are involved in terrorist acts within the meaning of Article 1(2) and (3) of Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (1), that a decision has been taken in respect of them by a competent national authority within the meaning of Article 1(4) of that Common Position, and that they should therefore be included in the list of persons, groups and entities to which Regulation (EC) 2580/2001 applies. I. PERSONS 1. AKHNIKH, Ismail (a.k.a. SUHAIB; a.k.a. SOHAIB), born 22.10.1982 in Amsterdam (The Netherlands), passport (The Netherlands) No. NB0322935 (Member of the Hofstadgroep) 2. AOURAGHE, Zine Labidine (a.k.a. Halifi Laarbi MOHAMED; a.k.a. Abed; a.k.a. Abid; a.k.a. Abu ISMAIL), born 18.7.1978 in Nador (Morocco), passport (Spain) No. ESPP278036 (Member of the Hofstadgroep) 3. BOUGHABA, Mohamed Fahmi (a.k.a. Mohammed Fahmi BOURABA; a.k.a. Mohammed Fahmi BURADA; a.k.a. Abu MOSAB), born 6.12.1981 in Al Hoceima (Morocco) (Member of the Hofstadgroep) 4. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR; a.k.a. SOBIAR; a.k.a. Abu ZOUBAIR), born 8.3.1978 in Amsterdam (The Netherlands) (Member of the Hofstadgroep) 5. EL FATMI, Nouredine (a.k.a. Nouriddin EL FATMI; a.k.a. Nouriddine EL FATMI, a.k.a. Noureddine EL FATMI, a.k.a. Abu AL KA'E KA'E; a.k.a. Abu QAE QAE; a.k.a. FOUAD; a.k.a. FZAD; a.k.a. Nabil EL FATMI; a.k.a. Ben MOHAMMED; a.k.a. Ben Mohand BEN LARBI; a.k.a. Ben Driss Muhand IBN LARBI; a.k.a. Abu TAHAR; a.k.a. EGGIE), born 15.8.1982 in Midar (Morocco), passport (Morocco) No. N829139 (Member of the Hofstadgroep) 6. EL MORABIT, Mohamed, born 24.1.1981 in Al Hoceima (Morocco), passport (Morocco) No. K789742 (Member of the Hofstadgroep) 7. ETTOUMI, Youssef (a.k.a. Youssef TOUMI), born 20.10.1977 in Amsterdam (The Netherlands), ID-card (The Netherlands) No. LNB4576246 (Member of the Hofstadgroep) 8. HAMDI, Ahmed (a.k.a. Abu IBRAHIM), born 5.9.1978 in Beni Said (Morocco), passport (Morocco) No. K728658 (Member of the Hofstadgroep) 9. WALTERS, Jason Theodore James (a.k.a. Abdullah; a.k.a. David), born 6.3.1985 in Amersfoort (The Netherlands), passport (The Netherlands) No. NE8146378 (Member of the Hofstadgroep) II. GROUPS AND ENTITIES 1. Hofstadgroep 2. TAK  Teyrbazen Azadiya Kurdistan, a.k.a. Kurdistan Freedom Falcons, Kurdistan Freedom Hawks (1) OJ L 344, 28.12.2001, p. 93.